DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 1, the prior art does not disclose nor teach, “A display apparatus for displaying 3D multimedia, the display apparatus comprising: an active shutter receiving simultaneous two orthogonally polarized image sequences at a first frame rate and producing alternating polarized image sequence at a second frame rate; an optical component provided to receive the alternating polarized image sequence, wherein the optical component decouples the alternating polarized image sequence into two orthogonally polarized image sequences; and a pair of projection mechanisms … and projects the one of the two orthogonally polarized images sequences into an integrated lens for the human being to view,” in combination with the remaining limitations of the claim.  Therefore, independent claim 1, is allowed. 
Dependent claims 2-15 are allowed by virtue of their dependency upon independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 2001/0005185 A1 to Endo et al. is considered pertinent because it teaches an active shutter for receiving two orthogonally polarized images simultaneously two orthogonally polarized image sequences at a first frame rate and producing an alternating polarized image sequence at a second frame rate, and a of projection mechanisms … and projects the one of the two orthogonally polarized image sequences into an integrated lens for the human being to view,” in combination with remaining limitations of the claim.   US 5,198,928 to Chauvin is considered pertinent to applicant’s disclosure due to its teaching of a binocular, stereoscopic helmet visor display, an optical component (beam splitter) that receives simultaneously two orthogonally polarized image sequences, and optical component that decouples the images the polarized image sequences into two orthogonally polarized image sequences, and a pair of projection mechanisms wherein each of the projection mechanisms receives one the two orthogonally polarized image sequences and projects the one of the two orthogonally polarized image sequences into the human eye (fig. 1).  However Chauvin fails to disclose nor teach an active shutter receiving simultaneously two orthogonally polarized image sequences at a first frame rate and producing an alternating polarized image sequence at a second frame rate, in combination with the remaining limitations of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871